Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 January 2021 has been entered.
Response to Arguments 
Applicant’s arguments with respect to claims 1 and 3-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 21-22
Claims 1, 3-5, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Levola, Tapani (2010/0214659; “Levola”) in view of Digilens (WHITE PAPER DIGILENS’ WAVEGUIDE HUD TECHNOLOGY 20TH JULY 2016; “White-Paper”), and further in view of Popovich et al. (WO 2016/042283 A1; “Popovich”).
Regarding claim 1, Levola discloses in figures 1 and 2 a display system comprising: a waveguide 7; an outcoupling optical element B2 comprising: at least one or more first diffraction gratings 21 and 22 having a grating direction, the one or more first diffraction gratings disposed on a major surface 42 of the waveguide; and at least one or more second diffraction gratings 30 having a grating direction, and wherein the one or more first diffraction gratings and one or more second diffraction gratings are disposed on the same side 42 of the waveguide; an incoupling optical element 10 positioned at a separate laterally displaced location on the waveguide from the outcoupling optical element, and an image injection device 100 configured to direct image light having image content onto the incoupling optical element, and wherein the incoupling optical 

    PNG
    media_image1.png
    488
    511
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    578
    media_image2.png
    Greyscale

Levola, Figures 1 and 2a


Further regarding claim 1, Levola does not explicitly disclose that the one or more second diffraction gratings are disposed with respect to the one or more first diffraction gratings such that the grating direction of the one or more first diffraction gratings is perpendicular to the grating direction of the one or more second diffraction gratings; wherein the at least one or more second diffraction gratings or the at least one or more first diffraction gratings are disposed over the other.
However, White-Paper discloses in figures 2 and 7 and Table 3 Switchable Bragg Grating (SBG) display systems (1D/2D Pupil Expansion and Fold Grating) configured to have “the input gratings, fold gratings, and output gratings in a single waveguide,” Section 5.5 and 5.4 (“Our waveguides typically employ a stack of two or more input gratings and a stack of two or more output gratings.”) configured “to diffract a beam propagating in one direction into a beam propagating in an orthogonal direction,” Section 5.4.

    PNG
    media_image3.png
    602
    757
    media_image3.png
    Greyscale

White-Paper, Figure 2.



    PNG
    media_image4.png
    912
    512
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    796
    475
    media_image5.png
    Greyscale

White-Paper, Figure 7


it into a thin holographic waveguide with high efficiency, with low chromatic dispersion and with high illumination uniformity, and holographic waveguides for providing pupil expansion in orthogonal directions.” Popovich, p. 7, ll. 8-11 and figs. 3 and 4 (disclosing stacked Switchable Bragg Gratings).
Regarding claims 3-5 and 21-22, as dependent upon claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Levola in view of White-Paper and further in view of Popovich, as applied in the rejection of claim 1, to comprise:
3. The display system of claim 1, wherein the one or more second diffraction gratings are separated from the one or more first diffraction gratings by an isolation layer. White-Paper, Table 3 and Section 4.1 (“Waveguide layers are optically isolated”) and Popovich, p. 3, ll. 15-18 (disclosing parallel glass plates and transparent indium tin oxide electrodes).
4. The display system of claim 3, wherein the isolation layer comprises a transparent oxide or polymer material. Popovich, p. 3, ll. 15-18 (disclosing parallel glass plates and transparent indium tin oxide electrodes).

21. The display system of Claim 1, wherein the outcoupling optical element distributes the outcoupled image light in two dimensions. Levola, fig. 2a and White-Paper, fig. 7.
22. The display system of Claim 1, wherein the one or more first diffraction gratings are disposed on a top major surface of the waveguide and the one or more second diffraction gratings are disposed above the top major surface of the waveguide. Levola, fig. 2a and White-Paper, fig. 7.
because the resulting configurations would facilitate “efficiently coupling it into a thin holographic waveguide with high efficiency, with low chromatic dispersion and with high illumination uniformity, and holographic waveguides for providing pupil expansion in orthogonal directions.” Popovich, p. 7, ll. 8-11 and figs. 3 and 4 (disclosing stacked Switchable Bragg Gratings).
Claims 6-20
Claims 6-20, as dependent upon claim 1, are rejected under 35 U.S.C. 103 as being unpatentable over Levola, Tapani (2010/0214659; “Levola”) in view of Digilens (WHITE PAPER DIGILENS’ WAVEGUIDE HUD TECHNOLOGY 20TH JULY 2016; “White-Paper”), and further in view of Popovich et al. (WO 2016/042283 A1; “Popovich”), as applied in the rejection of claims 1, 3-5, and 21-22, and further in view of Luttmann et al. (2015/0260992; “Luttmann”).
Although claim 12 is directed at a device, claim 12 recites the process “formed by …” The patentability of claim 12's device does not depend upon its method of production. MPEP § 
Regarding claims 6-20, while Levola discloses multiple diffraction angles/paths and tilted/asymmetric gratings and White-Paper and Popovich disclose orthogonal paths and stacked liquid crystal gratings, Levola in view of White-Paper and further in view of Popovich does not explicitly disclose:
6. The display system of claim 1, wherein the one or more first diffraction gratings further comprise at least one or more first asymmetric diffraction gratings having a first diffraction direction and at least one or more second asymmetric diffraction gratings having a second diffraction direction anti-parallel to the first diffraction direction; and the one or more second diffraction gratings further comprise at least one or more third asymmetric diffraction gratings having a third preferred diffraction direction and at least one or more fourth asymmetric diffraction gratings having a fourth diffraction direction anti-parallel to the third diffraction direction. Popovich, pp. 3-4 (disclosing assembling stacked SBGs).
7. The display system of claim 6, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a blazed grating, a Bragg grating, a liquid crystal grating, a sinusoidal grating, a binary grating, a volume phase grating, or a meta-surface grating. 
8. The display system of claim 7, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a liquid crystal material. 
9. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a nematic liquid crystal material. 

11. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a polymerizable liquid crystal material. 
12. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings are formed by a nano-imprinting process. 
13. The display system of claim 8, wherein the first asymmetric diffraction grating is deposited on a first alignment layer and the third asymmetric diffraction grating is deposited on a second alignment layer. 
14. The display system of claim 13, wherein the second asymmetric diffraction grating is deposited directly on the first asymmetric diffraction grating and the fourth asymmetric diffraction grating is deposited directly on the third asymmetric diffraction grating. 
15. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a polarization grating. 
16. The display system of claim 10, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a polarization grating and wherein a tilt angle of an asymmetric diffraction grating corresponds to a chirality, handedness, and helical pitch, of the cholesteric liquid crystal material. 
17. The display system of claim 15, wherein a tilt angle of each asymmetric diffraction grating corresponds to an amount of a chiral dopant in the liquid crystal material. 
18. The display system of claim 15, wherein the first, second, third, and fourth asymmetric diffraction grating comprise a plurality of liquid crystal material layers, 
19. The display system of claim 15, wherein the one or more first asymmetric diffraction gratings comprise a first circular polarization handedness and the one or more second asymmetric diffraction gratings comprises a second circular polarization handedness orthogonal to the to the first circular polarization handedness. 
20. The display system of claim 15, wherein the one or more third asymmetric diffraction gratings comprise a third circular polarization handedness and the one or more fourth asymmetric diffraction gratings comprises a fourth circular polarization handedness orthogonal to the to the third circular polarization handedness.
However, Luttmann discloses in figure 3 and paragraph [0023] a multi-layer device 300 comprising two cholesteric liquid crystal ("CLC") 305 and 310: a left-handed circular-polarization CLC layer and a right-handed circular-polarization CLC layer.

    PNG
    media_image6.png
    400
    529
    media_image6.png
    Greyscale

Luttmann, Figure 3


Consequently, it would have been obvious for a person having ordinary skill in the art to modify Levola in view of White-Paper and further in view of Popovich such that:
6. The display system of claim 1, wherein the one or more first diffraction gratings further comprise at least one or more first asymmetric diffraction gratings having a first 
7. The display system of claim 6, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a blazed grating, a Bragg grating, a liquid crystal grating, a sinusoidal grating, a binary grating, a volume phase grating, or a meta-surface grating. Popovich, pp. 3-4 (disclosing assembling stacked SBGs).Luttmann, par. [0023].
8. The display system of claim 7, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a liquid crystal material. Popovich, pp. 3-4 (disclosing assembling stacked SBGs).Luttmann, par. [0023].
9. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a nematic liquid crystal material. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
10. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a cholesteric liquid crystal material. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].

12. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings are formed by a nano-imprinting process. Popovich, pp. 3-4 (disclosing assembling stacked SBGs).
13. The display system of claim 8, wherein the first asymmetric diffraction grating is deposited on a first alignment layer and the third asymmetric diffraction grating is deposited on a second alignment layer. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
14. The display system of claim 13, wherein the second asymmetric diffraction grating is deposited directly on the first asymmetric diffraction grating and the fourth asymmetric diffraction grating is deposited directly on the third asymmetric diffraction grating. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
15. The display system of claim 8, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a polarization grating. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
16. The display system of claim 10, wherein the one or more first, second, third, and fourth asymmetric diffraction gratings comprise a polarization grating and wherein a tilt angle of an asymmetric diffraction grating corresponds to a chirality, handedness, and helical pitch, of the cholesteric liquid crystal material. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].

18. The display system of claim 15, wherein the first, second, third, and fourth asymmetric diffraction grating comprise a plurality of liquid crystal material layers, wherein at least two of the plurality of liquid crystal material layers for one of said diffraction gratings have different tilt angles. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
19. The display system of claim 15, wherein the one or more first asymmetric diffraction gratings comprise a first circular polarization handedness and the one or more second asymmetric diffraction gratings comprises a second circular polarization handedness orthogonal to the to the first circular polarization handedness. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
20. The display system of claim 15, wherein the one or more third asymmetric diffraction gratings comprise a third circular polarization handedness and the one or more fourth asymmetric diffraction gratings comprises a fourth circular polarization handedness orthogonal to the to the third circular polarization handedness. Popovich, pp. 3-4 (disclosing assembling stacked SBGs). Luttmann, par. [0023].
because the resultant configurations would facilitate tailoring optical transmission. Luttmann, par. [0023].
[0023] FIG. 3 illustrates a switchable mirror 300, which is one possible implementation of switchable reflector 135. As illustrated, switchable mirror 300 is a multi-layer thin film device, which includes two layers 305 and 310 of cholesteric liquid crystal ("CLC") sandwiched between transparent substrates 315. Suitable switchable mirrors are commercially available from Kent Optronics, Inc. Switchable mirror 300 operate as follows. When no voltage is applied across the CLC layers, the liquid crystal molecules have a helical structure with a pitch that results in a Bragg reflection. When unpolarized light is incident upon a left-handed CLC layer, the left-handed circular polarization is reflected, which accounts for 50% of the light. The remaining 50% of the light that is right-handed circularly polarized is transmitted to the next 
Luttmann, par. [0023].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883